DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 08/23/2022. 
Claims 16-19 were withdrawn as being directed towards the non-elected invention but are now canceled with claims 8, 11, and 14. 
Claims 1-2, 4, 9-10, 15, and 20 are currently amended. 
Claims 21-27 are new. 
Claims 1-7, 9-10, 12-13, 15, and 20-27 are currently pending and examined below. 

Claim Interpretation
The Examiner notes that while the independent claims have been amended to recite limitations that appear to be similar to claim 11 and intervening claim 8, they are not the same. For example, original claim 8 required the profile all users to be associated with one representative entity. This is different than what is being claimed now because only one user is required to be associated with the one representative entity. Therefore, claim 8 has not be amended into independent form as originally presented. 
With regard to claim 11, since claim 8 would establish that all of the users are associated with one representative entity, claim 11 would further determine an amount of the proposal based on how far all of the users (who are all associated with a common representative entity) are with each other, and how far the interaction platform is to all of the users. This is different than what is being claimed now because the limitation “to another” in the limitation “determining an amount of each of the proposals …” can be other users who are not associated with the common representative entity. In other words, the independent claims merely determine an amount of proposal from users who are associated with a common representative entity, but not all users providing the proposals are associated with a common representative entity as recited in original claim 11. Therefore, claim 11 has not be amended into independent form as originally presented. 
Additionally, since the independent claims do not require all of the proposals to be from users associated with a common representative entity, the limitation of “determining an amount of each of the proposals from users of the one or more users that are associated with a common representative entity based on a location of the users relative to the interaction platform and to one another” would be considered optional. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” (see MPEP 2111.04(I)). However, for the sake of advancing prosecution, all limitations are considered and addressed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-10, 12-13, 15, and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-7, 9-10, 12-13, 15, and 20-27 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A […] method, comprising: presenting an interaction opportunity based on a geolocation […]; determining […] occupant data at the geolocation […] based on data captured […]; transmitting the occupant data to […] one or more users; receiving proposals from […] one or more users for the interaction opportunity at the geolocation, wherein receiving the proposals further comprises: determining an amount of each of the proposals from user of the one or more users that are associated with a common representative entity based on a location of the users relative to the interaction platform and to one another; determining a successful proposal from the proposals received by the one or more users; and displaying […] a stored interaction associated with a profile of a user of the one or more users having the successful proposal at the geolocation […], wherein the profile of the user is associated with at least one representative entity. These limitations, individually and in combination, describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “computer-implemented”, “interaction platform”, using one or more sensing devices in communication with the interaction platform”, “by the one or more sensing devices, the one or more sensing devices including an imaging device or an infrared detector”, “one or more user devices”, and “in real-time”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-7, 9-10 and 15 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2-7, 9-10 and 15 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-7, 9-10 and 15 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 12-13 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 12 recites the additional elements of “a second interaction platform”. Claim 13 recites the additional elements of “wherein the interaction platform includes one or more display regions […]; and wherein the interaction platform includes a display screen of a television, a projector, a mobile device, a computer, or a webpage.” However, for the same reasons set forth with respect to claim 1, claims 2 and 12-13 also do not integrate the abstract idea into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 20 recites, in part, the limitations of […] presenting an available interaction opportunity based on a geolocation […]; determining […] occupant data at the geolocation […] based at least on data captured […]; transmitting the occupant data to […] one or more users; receiving proposals from […] one or more users for the available interaction opportunity at the geolocation […], wherein receiving the proposals further comprise: determining an amount of each of the proposals from users of the one or more users that are associated with a common representative entity based on a location of the users relative to the interaction platform and to one another; determining a successful proposal from the proposals received by the one or more users; and displaying […] a stored interaction associated with a profile of a user of the one or more users having the successful proposal […], wherein the profile of the user is associated with at least one representative entity. These limitations, individually and in combination, describe or set forth the abstract idea in claim 20. Claim 20 recites the additional elements of “A system, comprising: a processor; and a memory storing instructions that, when executed by the processor, causes the processor to perform operations including”, “using one or more sensing devices in communication with the interaction platform”, “by the one or more sensing devices, the one or more sensing devices including an imaging device or an infrared sensor”, “one or more user devices”, “in real-time”, and “an interaction platform”. However, for the same reasons set forth with respect to claim 1, claim 20 also does not integrate the abstract idea into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 21-23 also recite limitations that are similar to the abstract ideas identified with respect to claim 20 (i.e., certain methods of organizing human activities and/or mental processes). Claims 21-23 do not recite any additional elements other than those recited in claim 20. Therefore, for the same reasons set forth with respect to claim 20, claims 21-23 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 24 recites, in part, the limitations of A […] method comprising: presenting an interaction opportunity based on a geolocation […]; determining […] occupant data at the geolocation […] based at least on data captured […]; transmitting the occupant data to […] one or more users; receiving proposals from […] the one or more users for the interaction opportunity at the geolocation, wherein receiving the proposals further comprises: determining an amount of each of the proposals from users of the one or more users that are associated with a common representative entity based on a location of the users relative to the interaction platform and to one another; determining a successful proposal from the proposals received by the one or more users; transmitting a notification of the successful proposal to the corresponding user […] associated with the successful proposal; and displaying […] a stored interaction associated with a profile of a user […] having the successful proposal at the geolocation […], wherein the profile of the user is associated with at least one representative entity. These limitations, individually and in combination, describe or set forth the abstract idea in claim 24. Claim 24 recites the additional elements of “computer-implemented”, “an interaction platform”, “using one or more imaging devices in communication with the interaction platform”, “by the one or more imaging devices”, “one or more user devices”, and “in real-time”. However, for the same reasons set forth with respect to claim 1, claim 24 also does not integrate the abstract idea into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 25-27 also recite limitations that are similar to the abstract ideas identified with respect to claim 24 (i.e., certain methods of organizing human activities and/or mental processes). Claims 25-27 do not recite any additional elements other than those recited in claim 24. Therefore, for the same reasons set forth with respect to claim 24, claims 25-27 also do not integrate the judicial exception into a practical application or amount to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-13, 15, and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchalter et al. (US 2020/0219146 A1, hereinafter “Buchalter”) in view of Chen et al. (US 2016/0292713 A1, hereinafter “Chen”), in view of Yu (US 2017/0337589 A1, hereinafter “Yu”), in view of Sivertsen (US 2013/0024296 A1, hereinafter “Sivertsen”), in view of Ramalingam et al. (US 2017/0163655 A1, hereinafter “Ramalingam”), in view of Mamich et al. (US 2015/0348132 A1, hereinafter “Mamich”), in further view of Official Notice.

As per Claim 1, Buchalter discloses A computer-implemented method, comprising (¶ 2 “The present disclosure is generally directed to systems, methods and program products for digital advertising on a non-personal digital device in a public or semi-public setting, and more particularly to systems, methods and program products for linking other forms of digital advertising (e.g., online, mobile, social, etc.) with digital advertising on a non-personal digital device.” Also see citations below.): 
presenting an interaction opportunity based on a geolocation of an interaction platform (¶ 15 “A method in accordance with exemplary embodiments of the present invention comprises: (A) receiving, at one or more computers, from a non-personal digital device, an indication that an ad slot will be available for display of a digital advertisement on the non-personal digital device at a first period of time; (B) calling, by the one or more computers, N digital ad buying systems, where N is equal to one or more, the step of calling comprising: (i) estimating, by the one or more computers, a projected number of advertising impressions related to the digital advertisement displayed by the non-personal digital device during the first period of time; (ii) generating an impression estimate X based on at least the projected number of advertising impressions; (iii) generating, by the one or more computers, Y bid requests for each of the N digital ad buying systems, where Y is equal to the number of different messages required to express advertising formats supported by both the non-personal digital device and the N digital ad buying systems; and (iv) sending, by the one or more computers, to each of the N digital ad buying systems, the Y bid requests, with each of the Y bid requests comprising the impression estimate X; and (C) receiving, by the one or more computers, from each of the N digital ad buying systems, Y bid responses to the Y bid requests, wherein the Y bid responses include Z bids, where Z is equal to one or more, each of the Z bids comprising: (i) pricing information associated with a price that a respective digital ad buying system of the N digital buying systems is willing to pay per impression; (ii) digital advertisement creative information, wherein the digital advertisement creative information includes at least one of a digital advertisement creative or an identifier associated with a previously registered digital advertisement creative, where the digital advertisement creative is to be displayed in the case where the bid response is a winning bid response; (iii) metadata associated with the digital advertisement creative information; and (iv) digital ad buying impression data configured for registering up to X impressions in the respective digital ad buying system; (D) selecting, by the one or more computers, from at least some of the bid responses received from the N digital ad buying systems, a winning bid included in a winning bid response associated with a winning digital ad buying system of the N digital buying systems associated with a winning advertiser; (E) notifying, by the one or more computers, the winning digital ad buying system of the winning bid included in the winning bid response, the step of notifying comprising: (i) obtaining, by the one or more computers, from the winning bid response, X sets of digital ad buying impression data provided by the winning digital ad buying system associated with the winning advertiser, the X sets of digital ad buying impression data configured to generate one or more won impression notifications after receipt of an initial win notification; (ii) generating, by the one or more computers, X won impression notifications based on at least the obtained X sets of digital ad buying impression data; (iii) generating, by the one or more computers, X unique placeholder advertising identifiers; (iv) appending, by the one or more computers, the X unique placeholder advertising identifiers to the X won impression notifications; and (v) sending, from the one or more computers to the winning digital ad buying system, the X won impression notifications with the appended unique placeholder advertising identifiers; (F) accessing, by the one or more computers, the digital advertising creative associated with the winning bid; (G) formatting, by the one or more computers, the winning digital advertising creative for display on the non-personal digital device, the step of formatting comprising: (i) modifying, by the one or more computers, the winning digital advertising creative to optimize size and location associated with the display of the winning digital advertising creative on the non-personal digital device; (ii) extracting, by the one or more computers, from the winning digital advertising creative, one or more ad tags for capturing information related to delivery of the winning digital advertising creative; and (iii) extracting, by the one or more computers, from the winning digital advertising creative, one or more click trackers provided for recording interactions and recording events initiated on one or more personal electronic devices associated with one or more consumers exposed to the winning digital advertising creative.” Also see citations below.); 
receiving proposals from the one or more user devices associated with the one or more users for the interaction opportunity at the geolocation (¶ 15 “receiving, by the one or more computers, from each of the N digital ad buying systems, Y bid responses to the Y bid requests”. Also see citations below.), 
 wherein receiving the proposals further comprises (¶ 15 “receiving, by the one or more computers, from each of the N digital ad buying systems, Y bid responses to the Y bid requests”. Also see citations below.): 
determining a successful proposal from the proposals received by the one or more users (¶ 15 “selecting, by the one or more computers, from at least some of the bid responses received from the N digital ad buying systems, a winning bid included in a winning bid response associated with a winning digital ad buying system of the N digital buying systems associated with a winning advertiser; (E) notifying, by the one or more computers, the winning digital ad buying system of the winning bid included in the winning bid response, the step of notifying comprising: (i) obtaining, by the one or more computers, from the winning bid response, X sets of digital ad buying impression data provided by the winning digital ad buying system associated with the winning advertiser, the X sets of digital ad buying impression data configured to generate one or more won impression notifications after receipt of an initial win notification; (ii) generating, by the one or more computers, X won impression notifications based on at least the obtained X sets of digital ad buying impression data; (iii) generating, by the one or more computers, X unique placeholder advertising identifiers; (iv) appending, by the one or more computers, the X unique placeholder advertising identifiers to the X won impression notifications; and (v) sending, from the one or more computers to the winning digital ad buying system, the X won impression notifications with the appended unique placeholder advertising identifiers; (F) accessing, by the one or more computers, the digital advertising creative associated with the winning bid”. Also see citations below.); and 
displaying […] a stored interaction associated with a profile of a user of the one or more users having the successful proposal at the geolocation and on the interaction platform (¶ 99 “The digital ad buying system information may include, for example, a name associated with an account of a bidder, a name associated with the bidder, a series of numbers identifying a specific bidder, and/or letters identifying a specific bidder.” ¶ 140 “In step S911, the programmatic module 1 may access or receive, from an ad server, a digital advertisement for display by the non-personal digital device 10. The process then proceeds to step S913, where the programmatic module 1 may format the digital advertising creative for display at the non-personal digital device. Alternatively, the programmatic module 1 may access a digital advertising creative already received and stored before the bidding process. [The Examiner asserts that the digital advertising creative (i.e., stored interaction) is displayed in “real-time” because the displaying of the advertising creative is not delayed. It occurs in response to receiving an indication that the ad slot will be available (i.e., interaction opportunity). .] Formatting of the digital advertisement may include, for example: (i) modifying the received digital advertising creative to optimize size and location of display on the non-personal digital device; (ii) extracting from the received digital advertisement, one or more ad tags and/or click trackers for capturing data associated with the delivery of the advertisement; (iii) appending a consumer-executable call-to-action to the digital advertisement that can be performed on the one or more personal electronic devices; and/or (iv) adding, by the one or more computers, to the digital advertisement, at least one of design elements or content.” Also see citations above.).
While Buchalter discloses determining that one or more users were within a predetermining viewing geometry around the non-personal digital devices when an advertisement was presented and providing data regarding the available interaction opportunity, Buchalter does not appear to explicitly disclose [displaying] in real-time [a stored interaction] […], determining, using one or more sensing devices in communication with the interaction platform, occupant data at the geolocation of the interaction platform based at least on data captured by the one or more sensing devices, the one or more sensing devices including an imaging device or an infrared detector.
However, in the same field of endeavor, Chen teaches [displaying,] in real-time [, an interaction] […] (¶ 32 “Advertisers might bid competitively for ad placement on electronic public advertising displays in a manner similar to current models, but suitably modified for group targeting based on the real-time information associated with the electronic public advertising displays. For example, advertisers could bid competitively for placement of their advertising content based on aggregate audience profiles, keywords or concepts related to such profiles, specific electronic public advertising displays or display types, specific times or times of day, etc. (or any combination of these). The advertising content would then be selected for presentation based on the results of such competitive bidding [i.e., displaying an advertisement in real-time in response to determining occupant data at the geolocation of the interaction platform]. As should be appreciated, any transaction model by which advertising content is made available for presentation in the context of online advertising may be adapted to present advertising content as described herein.” Claim 3 “wherein the advertising content is dynamically presented in a manner that is responsive to at least more of the sensor data [i.e., displaying advertisements in real-time].” Also see citations below.),
determining, using one or more sensing devices in communication with the interaction platform, occupant data at the geolocation of the interaction platform based at least on data captured by the one or more sensing devices, the one or more sensing devices including an imaging device or an infrared detector (¶ 11 “the techniques described herein use a variety of information to make determinations about the audience currently in position to experience an advertising channel (e.g., view a billboard or an ad on public transportation) and select appropriate advertisements based on those determinations. The types of information on which the determinations are made include real-time information relating to the current context of the advertising channel and the target audience. However, instead of relying on “personalization” like online advertising, the techniques described herein rely on “grouplization,” i.e., selection of advertising content based on an aggregate representation of the target audience that is derived, at least in part, from real-time information. Some examples will be illustrative.” ¶ 12 “According to one example, a digital billboard adjacent a busy freeway might be instrumented with or located near traffic sensors that detect information about the context of the vehicles approaching the billboard, e.g., the number and average speed of the vehicles. Such information might be used in conjunction with information about the time of day and/or the day of the week (e.g., Monday morning rush hour) to select advertisements for display that would appeal to an expected demographic and to display the advertisements for durations that are commensurate with the level of traffic congestion. In another example, such a billboard could be instrumented with one or more digital cameras that capture images or video of the vehicles on the freeway that are approaching the billboard. Using image recognition techniques, information about the makes and models of the vehicles could be used to further inform the selection of advertisements by including real-time information that correlates with demographic characteristics of at least some of the target audience.” ¶ 18 “Sensor systems may be integrated and/or associated with the electronic public advertising display to varying degrees. For example, sensor systems can be integrated with and under the direct control of the electronic public advertising display, deployed near and communicating directly with the electronic public advertising display, and/or deployed nearby but operating with varying degrees of independence from the electronic public advertising display (e.g., as represented by sensor system(s) 217). For example, a camera or other type of sensor could be tightly integrated with an electronic public advertising display as one of its I/O device or, alternatively, could be deployed and operated independently such as, for example, on an aerial surveillance drone or a satellite that communicates to a back end server (e.g., servers 126) independently of the electronic public advertising display.” ¶ 28 “The real-time information representing the context of the electronic public advertising display may also be used in the selection of advertisements. That is, the real-time information may be used in generating the aggregate audience profile as well as in conjunction with the aggregate audience profile to select appropriate ads. For example, the time of day and geographic location of the digital billboard might be correlated with data representing nearby events (e.g., ball games, music festivals, etc.) or nearby businesses (e.g., restaurants) that might be of interest to the target audience to provide advertising content that relates to those events or businesses; e.g., the availability of tickets to a nearby ball game could be advertised, or the dinner special at a nearby restaurant could be advertised around 6 pm. In another example, the date and the current weather at the location of a digital billboard might be combined with the demographics of the target audience to display advertising for a ski resort. In another example, the time of day or ambient light data could be used to select advertising content that will display effectively under the current conditions (e.g., because of visibility).” ¶ 32 “Advertisers might bid competitively for ad placement on electronic public advertising displays in a manner similar to current models, but suitably modified for group targeting based on the real-time information associated with the electronic public advertising displays. For example, advertisers could bid competitively for placement of their advertising content based on aggregate audience profiles, keywords or concepts related to such profiles, specific electronic public advertising displays or display types, specific times or times of day, etc. (or any combination of these). The advertising content would then be selected for presentation based on the results of such competitive bidding. As should be appreciated, any transaction model by which advertising content is made available for presentation in the context of online advertising may be adapted to present advertising content as described herein.”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the providing of data to one or more users when presenting the available interaction opportunity as disclosed by Buchalter, by combining the determining of occupant data as taught by Chen, because doing so would select appropriate advertisement based on a determined audience (Chen ¶ 11). The combination also represents a simple substitution of one known element for another producing a predictable result (KSR Rationale B). 
While the combination of Buchalter/Chen as modified above teach all of the above limitations, including users being associated with profiles, they do not appear to explicitly teach wherein the profile of the user is associated with at least one representative entity. However, in the same field of endeavor of at least real-time bidding, Yu discloses this limitation in at least ¶ 44 “the bidder and the cross device identity matching service may be the same entity or have a parent, branch, subsidiary or affiliate relationship.” ¶ 45 “ In all the embodiments of FIG. 2, FIG. 4, and FIG. 5, the bidder, the cross device identity matching service, and the ad exchange may be the same entity or have a parent, branch, subsidary or affiliate relationship. For example, a company can own a cross device identity matching service, an ad exchange, and a bidder. In the embodiment of FIG. 8, the functionalities of bidder, cross device identity matching service and ad exchange are merged into one entity: cross device ad network, which has the cross device identity matching ability. If a cross device ad network is implemented, advertisers can use it to do cross device targeting (including cross device retargeting if they put cross device ad network company's tracking pixels), and the cross device ad network may have the access to each user's data across all devices (e.g. the user's all activities across PC/Mac, iPhone, Android phone, iPad, etc.), including the data that the cross device ad network company already owns (e.g. for MySpace: demographic information, interests, etc.).” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the profile as taught by the combination of Buchalter/Chen as modified above, by combining the profile that is associated with at least one representative entity as taught by Yu, for the advantage of providing a bidder with greater access to user data in order to better target advertisements (Yu, ¶ 45). The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). The Examiner notes that the above italicized and underlined limitations is nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, all limitations will be considered and addressed.
While the combination of Buchalter/Chen/Yu as modified above teach all of the above limitations, including determining occupant data at the geolocation of the interaction platform, they do not appear to teach transmitting the occupant data to one or more user devices associated with one or more users. However, in the same field of endeavor of providing advertisements using digital signs, Sivertsen teaches this limitation in at least ¶¶ 39-45 which provides advertisers with at least a categorization of the occupants at the geolocation of the interaction platform. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the determining of occupant data at the geolocation of the interaction platform as taught by the combination of Buchalter/Chen/Yu as modified above, by combining the transmitting of occupant data to advertisers as taught by Sivertsen, for the benefit of providing advertisers with extremely valuable information in determining whether advertising is desired on the digital sign (Sivertsen, ¶ 45). The combination would benefit advertisers by providing advertisements to users who are likely to make a purchase with the advertiser. 
While the combination of Buchalter/Chen/Yu/Sivertsen as modified above teach all of the above limitations, including receiving proposals from one or more users for the interaction opportunity at the geolocation, they do not appear to explicitly teach determining an amount of each of the proposals from users of the one or more users […] based on a location of the users relative to the interaction platform […]. However, in the same field of endeavor of bidding to display advertisements, Ramalingam teaches this limitation in ¶ 114 “Once a pool of merchants has been identified based on at least geolocation and advertisement preference, bids are received from those merchants at operation 1608. The bids may be received and processed by the bidding module 312 illustrated in FIG. 3. Each of the bids may include different factors that the merchant is bidding on as well as a maximum bid price, a range of bid prices, or other bidding characteristics. For example, a merchant may bid a higher amount to place advertisements on the mobile device of a user who has made purchases from that merchant in the past. As a further example, the merchant may bid more to place advertisements on mobile devices that are nearer to the merchant and bid less to place advertisements on mobile devices that are farther away from the merchant”. ¶ 115 “At operation 1610, an advertisement is selected. The selected advertisement may be determined based on the bid price, the user preferences, and other factors such as, for example, whether the merchant has enough money in an advertising account to pay the bid price. In some implementations, a winning bid that determines the selected advertisement may be the bid associated with a largest amount of money. Other bidding or auction arrangements are also possible such as, for example, the highest bidder paying an amount bid by the second highest bidder.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bidding as disclosed by the combination of Buchalter/Chen/Yu/Sivertsen as modified above, by combining the bid amount that is relative to a location of the bidder as taught by Ramalingam, for the advantage of preventing or reducing advertising dollars from being wasted on consumers who would likely not visit the merchant’s location. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 
While the combination of Buchalter/Chen/Yu/Sivertsen/Ramalingam teach all of the above limitations, including determining an amount of each of the proposals from users based on the location of the users relative to the interaction platform, they do not appear to explicitly teach the bidders that are associated with a common representative entity […]. However, the Examiner takes Official Notice that multiple advertisers being associated with a common representative entity is old and well-known. For example, Frito-Lay and The Gatorade Company both advertise to consumers and are both subsidiaries of PepsiCo. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to modify the users as taught by the combination of Buchalter/Chen/Yu/Sivertsen/Ramalingam as modified above, with users that are associated with a common representative entity, for the benefit of providing subsidiaries with needed advertising funds without spending more than a spending cap set by a parent company. Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the users associated with a common representative entity as show in the Official Notice statement, for the users who are not associated with a common representative entity of as taught by the combination of Buchalter/Yu/Patwa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rational B). 
While the combination of Buchalter/Chen/Yu/Sivertsen/Ramalingam/Official Notice teach all of the above limitations, including determining an amount of each proposal from the users based on a location of users, they do not appear to explicitly teach that the amount is determined based on a location of the users and to one another. However, in the same field of endeavor of providing bids to display advertisements, Mamich teaches this limitation in at least ¶¶ 6-8. Mamich factors the location of other users when determines an amount of the proposal. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the determining of an amount of each proposal as taught by the combination of Buchalter/Chen/Yu/Sivertsen/Ramalingam/Official Notice as modified above, to include a proposal amount that is based on the location of other users as taught by Mamich, because doing so would suggests bid amounts based on a return on investment (Mamich, ¶ 39). The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 2, Buchalter discloses wherein receiving proposals from the one or more users further comprises: 
receiving a signal from the one or more user devices of the one or more users, the signal including one or more proposal specifications (¶ 126 “ As shown in FIGS. 6A and 6B, the bidding module 60 may receive bid responses from various bidders. In the example shown, a Bid 1 621 and a Bid 2 623 is received in response to Bid Request 1 619, a Bid 3 627 is received in response to Bid Request 2 625, and a Bid 4 631 and a Bid 5 633 is received in response to Bid Request 3 629. The number of bid responses may be equal to the number of available formats (three, in this example), with the number of bids contained within each bid response depending on the actual number of bidders responding (five, in this example). More specifically, in this example, Bid 1 621 and Bid 2 623 include information (for example, a 300×600 banner, creative ID, bid price and domain) relevant to the format associated with the Bid Request 1 619; Bid 3 627 includes information (for example, a 300×250 banner, creative ID, bid price and domain) relevant to the format associated with the Bid Request 2 625; and Bid 4 631 and Bid 5 633 include information (for example, a VAST wrapper, creative ID, bid price and domain) relevant to the format associated with the Bid Request 3 629.” Also see at least Figures 6A-6H and citations above.).

As per Claim 3, Buchalter discloses wherein the one or more proposal specifications include a payment value, an interaction duration, and a display region of the interaction platform (¶ 126 “ As shown in FIGS. 6A and 6B, the bidding module 60 may receive bid responses from various bidders. In the example shown, a Bid 1 621 and a Bid 2 623 is received in response to Bid Request 1 619, a Bid 3 627 is received in response to Bid Request 2 625, and a Bid 4 631 and a Bid 5 633 is received in response to Bid Request 3 629. The number of bid responses may be equal to the number of available formats (three, in this example), with the number of bids contained within each bid response depending on the actual number of bidders responding (five, in this example). More specifically, in this example, Bid 1 621 and Bid 2 623 include information (for example, a 300×600 banner, creative ID, bid price and domain) relevant to the format associated with the Bid Request 1 619; Bid 3 627 includes information (for example, a 300×250 banner, creative ID, bid price and domain) relevant to the format associated with the Bid Request 2 625; and Bid 4 631 and Bid 5 633 include information (for example, a VAST wrapper, creative ID, bid price and domain) relevant to the format associated with the Bid Request 3 629.” Also see at least Figures 6A-6H and citations above.).

As per Claim 4, Buchalter discloses wherein determining the successful proposal further comprises: 29Attorney Docket No.: 00212-0146-00000 Client Ref. No.: 6988 
determining a valuation of the proposals received from the one or more user devices based on a comparison of the payment value, the interaction duration, and the display region of the proposals, wherein the successful proposal includes the proposal having a greatest valuation (The Examiner notes that the above underlined limitation is not required to be performed under the broadest reasonable interpretation since claim 2 states that one or more proposal specifications is received. Buchalter discloses this limitation in at least ¶ 44 “ In exemplary embodiments in accordance with present invention, the winning bid criteria comprises at least one of a highest price, campaign pacing, campaign fulfillment thresholds, publisher frequency limits, publisher advertiser whitelists/blacklists, or content relevance”. ¶ 100 “The bid selection module 66 of the bidding module 60 may be configured to select from the one or more bid responses (N×Y×Z) a winning bid response, associated with a digital ad buying system, that meets winning bid criteria. Winning bid criteria may include, for example, a highest price bid, campaign pacing, campaign fulfillment thresholds, publisher frequency limits, publisher advertiser whitelists/blacklists, and content relevance, to name a few. In this regard, before applying the winning bid criteria, the bid selection module 66 may filter the bids based on one or more filtering criteria, such as, for example, whether the bid meets minimum pricing requirements, whether the digital advertising creative associated with the bid has been reviewed and approved for display, and/or whether the bid matches any relevant private deals, if applicable.” Also see citations above.).

As per Claim 5, Buchalter discloses further comprising, prior to determining the successful proposal from the proposals received by the one or more users […] (¶ 15. Also see citations above.) 
While Buchalter discloses the determining of a successful proposal from the proposals received by one or more users, Buchalter does not appear to explicitly disclose […] determining an amount of each of the proposals from the one or more users based on a location of the user when receiving the proposals. However, in the same field of endeavor of bidding to display advertisements, Ramalingam teaches the above limitation in at least ¶ 114 “Once a pool of merchants has been identified based on at least geolocation and advertisement preference, bids are received from those merchants at operation 1608. The bids may be received and processed by the bidding module 312 illustrated in FIG. 3. Each of the bids may include different factors that the merchant is bidding on as well as a maximum bid price, a range of bid prices, or other bidding characteristics. For example, a merchant may bid a higher amount to place advertisements on the mobile device of a user who has made purchases from that merchant in the past. As a further example, the merchant may bid more to place advertisements on mobile devices that are nearer to the merchant and bid less to place advertisements on mobile devices that are farther away from the merchant”. ¶ 115 “At operation 1610, an advertisement is selected. The selected advertisement may be determined based on the bid price, the user preferences, and other factors such as, for example, whether the merchant has enough money in an advertising account to pay the bid price. In some implementations, a winning bid that determines the selected advertisement may be the bid associated with a largest amount of money. Other bidding or auction arrangements are also possible such as, for example, the highest bidder paying an amount bid by the second highest bidder.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bidding as disclosed by the combination of Buchalter/Chen/Yu/Sivertsen as modified above, by combining the bid amount that is relative to a location of the bidder as taught by Ramalingam, for the advantage of preventing or reducing advertising dollars from being wasted on consumers who would likely not visit the merchant’s location. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 6, while Buchalter discloses determining a successful proposal from proposals received by one or more users, Buchalter does not appear to explicitly disclose wherein the amount of each of the proposals is dynamically adjusted based on the location of the user relative to the geolocation of the interaction platform. However, in the same field of endeavor of bidding to display advertisements, Ramalingam teaches the above limitation in at least ¶ 114 “Once a pool of merchants has been identified based on at least geolocation and advertisement preference, bids are received from those merchants at operation 1608. The bids may be received and processed by the bidding module 312 illustrated in FIG. 3. Each of the bids may include different factors that the merchant is bidding on as well as a maximum bid price, a range of bid prices, or other bidding characteristics. For example, a merchant may bid a higher amount to place advertisements on the mobile device of a user who has made purchases from that merchant in the past. As a further example, the merchant may bid more to place advertisements on mobile devices that are nearer to the merchant and bid less to place advertisements on mobile devices that are farther away from the merchant”. ¶ 115 “At operation 1610, an advertisement is selected. The selected advertisement may be determined based on the bid price, the user preferences, and other factors such as, for example, whether the merchant has enough money in an advertising account to pay the bid price. In some implementations, a winning bid that determines the selected advertisement may be the bid associated with a largest amount of money. Other bidding or auction arrangements are also possible such as, for example, the highest bidder paying an amount bid by the second highest bidder.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bidding as disclosed by the combination of Buchalter/Chen/Yu/Sivertsen as modified above, by combining the bid amount that is relative to a location of the bidder as taught by Ramalingam, for the advantage of preventing or reducing advertising dollars from being wasted on consumers who would likely not visit the merchant’s location. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 7, Buchalter discloses further comprising, prior to displaying the stored interaction on the interaction platform, receiving a selection of the stored interaction from a plurality of stored interactions associated with the profile of the user having the successful proposal (¶ 140. Also see citations above.).

As per Claim 12, Buchalter discloses wherein the geolocation of the interaction platform is relative to a working environment including at least a second interaction platform having a second geolocation within the working environment that is different than the geolocation of the interaction platform (¶¶ 69 and 90 “a plurality of non-personal digital devices”. Also see ¶ 116 and citations above.).

As per Claim 13, Buchalter discloses wherein the interaction platform includes one or more display regions for displaying the stored interaction (¶¶ 69, 85, 92. Also see Figure 1, Figure 3b, and citations above.); and 
wherein the interaction platform includes a display screen of a television, a projector, a mobile device, a computer, or a webpage (¶¶ 69, 85, 92. Also see Figure 1, Figure 3b, and citations above.).

As per Claim 15, while Buchalter discloses providing data to one or more users when presenting the available interaction opportunity, Buchalter does not appear to explicitly disclose that the data is occupant data, and wherein the occupant data includes a quantity of occupants at the geolocation, a categorization of the occupants at the geolocation, or an event categorization located at the geolocation. However, in the same field of endeavor, Chen teaches this limitation in at least ¶¶ 12, 24-26, 35. Also see citations above. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the providing of data to one or more users when presenting the available interaction opportunity as disclosed by Buchalter, by combining the determining of occupant data as taught by Chen, for the advantage of selecting an appropriate advertisement based on a determined audience (Chen ¶ 11). The combination also represents a simple substitution of one known element for another producing a predictable result (KSR Rationale B).

As per Claim 20, it recites substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. 

As per Claim 21, it recites substantially similar limitations as claims 2-3. Therefore, it is rejected using the same rationale. 

As per Claim 22, it recites substantially similar limitations as claim 4. Therefore, it is rejected using the same rationale. 

As per Claim 23, it recites substantially similar limitations as claim 15. Therefore, it is rejected using the same rationale. 

As per Claim 24, it recites substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. 

As per Claim 25, it recites substantially similar limitations as claim 21. Therefore, it is rejected using the same rationale. 

As per Claim 26, it recites substantially similar limitations as claim 22. Therefore, it is rejected using the same rationale. 

As per Claim 27, it recites substantially similar limitations as claim 23. Therefore, it is rejected using the same rationale. 


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchalter, in view of Chen, in view of Yu, in view of Sivertsen, in view of Ramalingam, in view of Official Notice, in view of Mamich, in further view of Patwa et al. (US 2011/0270686 A1, hereinafter “Patwa”).

As per Claim 9, Buchalter discloses wherein receiving proposals from the one or more users further comprises […] (¶ 15. Also see citations above.). 
While the combination of Buchalter/Chen/Yu/Sivertsen/Ramalingam teach all of the above limitations, including receiving proposals from one or more users, they do not appear to explicitly teach that the users are […] associated with the common representative entity. However, the Examiner takes Official Notice that multiple advertisers being associated with a common representative entity is old and well-known. For example, Frito-Lay and The Gatorade Company both advertise to consumers and are both subsidiaries of PepsiCo. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to modify the users that share funds as taught by the combination of Buchalter/Chen/Yu/Sivertsen/Ramalingam, with users that are associated with a common representative entity, for the benefit of providing subsidiaries with needed advertising funds without spending more than a spending cap set by a parent company. Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the users associated with a common representative entity as show in the Official Notice statement, for the users who are not associated with a common representative entity of as taught by the combination of Buchalter/Yu/Patwa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rational B). 
While the combination of Buchalter/Chen/Yu/Sivertsen/Ramalingam/Official Notice/Mamich as modified teach all of the above limitations, including the receiving of proposals from one or more users associated with a common representative entity, they do not appear to explicitly teach […] sharing funds stored on the profile between the users […]. However, in the same field of endeavor of bidding, Patwa teaches this limitation in at least ¶ 22 “A co-campaign," as referred to herein, is a campaign being run by two or more advertisers. In one embodiment, a co-campaign consists of one advertiser adding money to the bid amounts of another company's campaign [The Examiner notes that ¶ 25 of Applicant’s published specification describes “sharing” as “sharing funds and contributing to a proposal of another user from the same representative entity”. ¶ 38 of Applicant’s published specification also describes “sharing” as “the inactive bidder may identify the active bidder they seek to share funds with and/or designate the preexisting proposal to which they seek to contribute toward.” Therefore, Patwa teaches the sharing of funds because one user is contributing to a proposal of another user.]. For example, Microsoft.RTM. may wish to form a co-campaign with Hewlett Packard.RTM., because Hewlett Packard.RTM. computers are pre-installed with the latest version of Microsoft Windows.RTM.. In this embodiment, Microsoft.RTM. can form a co-campaign with Hewlett Packard.RTM. and simply add to the current bid amounts Hewlett Packard.RTM. is willing to pay in one or more campaigns for Hewlett Packard.RTM.'s web advertisements. For instance, if Hewlett Packard.RTM. was willing to pay X dollars to display a web advertisement on a particular web page to users of a certain profile, Microsoft.RTM. could pay Y dollars to the bid amount, resulting in an X+Y dollar bid amount. In effect, Microsoft.RTM.'s contribution to Hewlett Packard.RTM.'s bid amount will increase the chances that Hewlett Packard.RTM.'s web advertisement is selected by a web advertisement service for display. Consequently, Microsoft.RTM. would indirectly benefits because a product with Windows.RTM. has been given a better chance for advertisement exposure.” Also see at least Figure 4. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the receiving of proposals from one or more users as taught by the combination of Buchalter/Chen/Yu/Sivertsen/Ramalingam/Official Notice/Mamich as modified above, by combining the sharing of funds as taught by Patwa, for the advantage of increasing the chances that the advertisement will be selected for display (Patwa, ¶ 22). The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 10, Buchalter discloses wherein determining the successful proposal further comprises (¶ 15. Also see citations above.).
While the combination of Buchalter/Chen/Yu/Sivertsen/Ramalingam as modified teach all of the above limitations, they do not appear to explicitly teach that the users are […] from the common representative entity. However, the Examiner takes Official Notice that multiple users being associated with a common representative entity is old and well-known. For example, Frito-Lay and The Gatorade Company both advertise to consumers and are both subsidiaries of PepsiCo. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to modify the users that share funds as taught by the combination of Buchalter/Chen/Yu/Sivertsen/Ramalingam, with users that are associated with a common representative entity, for the benefit of providing subsidiaries with needed advertising funds without spending more than a spending cap set by a parent company. Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the users associated with a common representative entity as show in the Official Notice statement, for the users who are not associated with a common representative entity of as taught by the combination of Buchalter/Yu/Patwa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rational B). 
While the combination of Buchalter/Chen/Yu/Sivertsen/Ramalingam/Official Notice/Mamich as modified teach all of the above limitations, they do not appear to explicitly teach […] accumulating funds shared by the users for comparison to the proposals from other users of the one or more users that are associated with other representative entities. However, in same field of endeavor, Patwa teaches this limitation in ¶¶ 22, 25, and 28. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the receiving of proposals from one or more users as taught by the combination of Buchalter/Chen/Yu/Sivertsen/Ramalingam/Official Notice/Mamich as modified above, by combining the accumulating of funds as taught by Patwa, for the benefit of increasing the chances that the advertisement will be selected for display (Patwa, ¶ 22). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The Examiner notes that the above italicized and underlined limitation is intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, all limitations are considered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-10, 12-13, 15, and 20-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “Applicant submits that amended claim 1 is directed to statutory subject matter. More specifically, the present claims do not recite any abstract idea. Even if claim 1 did recite an abstract idea, which Applicant does not concede, any alleged abstract idea is integrated into a practical application. […] The claims in this application reflect an improvement to a technology or technical field, in the function of a computer that is integral to the claim, and/or recites an element that uses the alleged abstract idea in some other meaningful manner ‘beyond generally linking the use of the judicial exception to a particular technological environment.’ (MPEP 2106.04(d)(1).) For example, the pending claims clearly recite an improvement to the technological process of facilitating an electronic real-time bidding process by ‘using one or more sensing devices [including an imaging device or an infrared detector]’ to determine ‘occupant data at the geolocation of the interaction platform’ and by providing this data captured by the ‘one or more sensing devices’ to ‘one or more user devices associated with one or more users’ during the real-time bidding process to allow users to make informed decisions when submitted proposals. (See the published application at paragraph [0019]). Notably, the interaction between, as well as the arrangement of, the claimed ‘interaction platform,’ the ‘one or more user devices,’ and the ‘one or more sensing devices’ are unconventional, and result in an improvement in electronic bidding processes […]. These steps, in combination with other recitations of amended claim 1 add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field of online user interactions, which further indicates that an inventive concept is present.”

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the argument that the claims do not recite any of the enumerated groupings of abstract ideas, the Examiner respectfully disagrees. As explained above, the claim limitations that exclude the additional elements are limitations that can be practically performed in the human mind and methods of organizing human activity. 
With regard to the argument that the claims reflect a technical improvement in the field of real-time bidding, the Examiner respectfully disagrees. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the Internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the Internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). 
With regard to the argument that the interaction between the additional elements is unconventional, the Examiner respectfully disagrees. Unlike in Bascom in which the particular arrangement of known elements provided a technical improvement over prior art ways of filtering content, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, improves any other technology or technical field, applies or uses the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, applies the judicial exception with, or by use of a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception. Their collective functions merely provide generic computer implementation. The claims at issue do not require any non-conventional computer, network or display components, or even a non-conventional and non-generic arrangement of known conventional pieces. The claims at issue merely call for the performance of the claimed invention on a set of generic computer components and display devices. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. 
With regard to the argument that the claims recites limitation(s) that are not well-understood, routine, and conventional activity in the field, the Examiner respectfully disagrees. The Office Action does not take the position that any of the additional elements amount to adding insignificant extra-solution activity in Step 2A Prong 2 that would also warrant an analysis in Step 2B to determine that additional element also amount to simply appending well-understood, routine, and conventional activity in the field. Many of the considerations in Step 2A Prong 2 need not be reevaluated in Step 2B because the answer will be the same (see 2019 Revised Patent Subject Matter Eligibility Guidance). Additionally, "the relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine" see p. 16 of BSG Tech LLC v. BuySeasons, Inc. (Fed. Cir. 2018).
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681